UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1274



AMY SCHUELE; DOUGLAS SCHUELE, individually and
on behalf of all others similarly situated,

                                           Plaintiffs - Appellants,

          versus


STRATIA GROUP, INCORPORATED; GREG BARRETT,

                                             Defendants - Appellees,

          and


STRATIA EDUCATION, LLC; DANIEL E.         HAUG;
CAPITAL RESOURCE GROUP, INCORPORATED,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-04-
2970-AMD)


Submitted:   November 4, 2005           Decided:    November 29, 2005


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark E. Herman, Baltimore, Maryland, for Appellants.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Amy Schuele and Douglas Schuele appeal the district

court’s orders dismissing their complaint without prejudice based

on   failure   to   serve   process   and     denying   their    motion      for

reconsideration.      We    have   reviewed    the   record     and   find    no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Schuele v. Stratia Group, Inc., No. CA-04-

2970-AMD (D. Md. Feb. 4, 2005).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




                                   - 3 -